Citation Nr: 0720051	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  04-10 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for Hepatitis C. 

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to February 
1976.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2002 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Milwaukee, Wisconsin, (hereinafter 
RO).  

The issue of entitlement to an initial compensable evaluation 
for bilateral hearing loss is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


FINDING OF FACT

There is no competent medical evidence linking Hepatitis C to 
service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim on appeal, VA has met the 
notification and assistance duties under applicable statute 
and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard to the 
duty to notify, prior to initial adjudication, a letter dated 
in April 2002 satisfied the duty to notify provisions.  As 
for the duty to assist, the veteran's service medical records 
have been obtained, along with VA medical records.  The 
veteran has been afforded a VA Compensation and Pension 
examination.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

II. Legal Criteria/Analysis 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The risk factors for Hepatitis C include intravenous (IV) 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various percutaneous 
exposures such as tattoo, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes, or razor blades.  
Veterans Benefits Administration All Station Letter 98-110 
"Infectious Hepatitis" (November 30, 1998).

The service medical records reflect inpatient treatment in 
September 1974 after the veteran described suffering from 
nausea, vomiting and dark colored urine.  He also described 
night sweats and a mild dry cough and rhinorrhea.  Upon 
initial physical examination, the veteran was mildly icteric 
and slightly lethargic.  There was mild right upper quadrant 
tenderness and the liver edge was at the level of the right 
costal margin.  After three days in the hospital, the veteran 
no longer appeared jaundiced, and he was discharged with a 
diagnosis of infectious hepatitis.  The examiner did note 
that due to the veteran's rapid recovery, it left some doubt 
in his mind as to whether the veteran had infectious 
hepatitis or some other condition, such has hemolytic anemia.  
No further treatment in service for hepatitis was 
demonstrated, and a September 1975 examination indicated the 
veteran was asymptomatic for hepatitis.  The February 1976 
separation examination did not reflect hepatitis. 

After service, VA outpatient treatment records dated in the 
1990s reflect an impression of Hepatitis C.  The veteran was 
afforded a VA examination in August 2002 to determine if the 
veteran suffered from Hepatitis C as a result of service.  
The examiner noted that she had reviewed the veteran's claims 
file, and indicated that the veteran was first diagnosed with 
Hepatitis C in 1996 and that the veteran was currently being 
followed by VA for treatment of chronic Hepatitis C.  The 
examiner noted the in-service hospitalization in September 
1974 described above, and indicated the veteran had no 
further problem until he was diagnosed with Hepatitis C in 
1996.  Multiple risk factors for the diagnosis of Hepatitis C 
were listed, to include IV drug use from 1971 though 1995 and 
intranasal cocaine use approximately during the same period; 
multiple sex partners; and left ear piercing in 1992.  It was 
also reported that the veteran was a heavy alcohol user prior 
to 1995, at which time he went through inpatient 
rehabilitation and was able to discontinue all habits.  
Following the examination, the impression was Hepatitis C, 
and the physician stated as follows. 

[The veteran] was hospitalized in 1974 
possibly for infectious hepatitis.  I 
believe that this was not the first 
manifestation of Hepatitis C and, in 
fact, I doubt this was acute Hepatitis A 
infection based on the laboratory studies 
and the rapid recovery.  The patient was 
using alcohol at the time and there are 
multiple other reasons why he could have 
had jaundice and abnormal liver tests.  
Thus, it is my impression that the 1974 
hospitalization is unrelated to his 
current diagnosis of Hepatitis C.  His 
risk factors after the service are 
gr[e]ater tha[n] his risk factors in the 
service.  

A review of the remaining evidence of record reveals no 
medical evidence linking the veteran's current Hepatitis C to 
service.  While the Board has considered the veteran's 
assertion that he developed Hepatitis C as a result of in-
service inoculations, and the medical treatise he submitted 
discussing such a cause of Hepatitis C, such assertions 
cannot be used to establish a claim as a layperson is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As such, and as the 
only competent medical evidence of record addressing the 
relationship between service and Hepatitis C did not find an 
etiologic relationship between the veteran's current 
disability due to Hepatitis C and in-service symptomatology 
or pathology, to include that demonstrated during the 
September 1974 hospitalization, the claim must be denied.  
Hickson, 12 Vet. App. at 247, 253. 

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for Hepatitis C, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER

Entitlement to service connection for Hepatitis C is denied. 


REMAND

By a rating action in April 2004, service connection was 
granted for bilateral hearing loss, with assignment of a 
noncompensable initial evaluation.  In a statement dated in 
June 2004, the veteran's representative indicated the veteran 
believed that his hearing loss was greater than 
noncompensable, and that an increased (compensable) rating 
was sought.  With resolution of any doubt in the veteran's 
favor, the Board finds that such statement may be reasonably 
construed as a timely notice of disagreement with the April 
2004 rating action assignment of a noncompensable initial 
evaluation for the disability at issue.  However, although a 
rating decision in January 2005 continued the noncompensable 
initial rating, a statement of the case has not been issued.  
Where a statement of the case has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).



In view of the foregoing, the case is hereby remanded for the 
following action:

Issue a statement of the case reflecting 
the April 2004 rating decision which 
assigned an initial noncompensable 
evaluation for bilateral hearing loss, 
and the January 2005 rating decision 
which continued the noncompensable 
rating.  The veteran and his 
representative should be advised that a 
timely substantive appeal must be filed 
in order to perfect an appeal of the 
issue of entitlement to an initial 
compensable rating for bilateral hearing 
loss to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If a substantive appeal is filed, 
subject to current appellate procedures, 
the claim for entitlement to an initial 
compensable rating for bilateral hearing 
loss should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


